                                          Case 4:19-cv-01480-JSW Document 9-1 Filed 03/25/19 Page 1 of 1




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     ANTHONY G THOMAS,                                 Case No.: 4:19-cv-01480-JSW
                                                        Plaintiffs,
                                   5
                                                                                           CERTIFICATE OF SERVICE
                                                 v.
                                   6

                                   7     BRUCE T. BEESLEY, et al.,
                                                        Defendants.
                                   8

                                   9

                                  10   I, the undersigned, hereby certify that:

                                  11      (1)     I am an employee in the Office of the Clerk, U.S. District Court, Northern District of
                                                  California; and
                                  12
Northern District of California
 United States District Court




                                  13      (2)     On 3/25/2019, I SERVED a true and correct copy(ies) of the attached, by placing said
                                                  copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14              depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an
                                                  interoffice delivery receptacle located in the Clerk’s office.
                                  15

                                  16
                                        Anthony G Thomas
                                  17    7725 Peavine Peak Court
                                        Reno, CA 89523
                                  18
                                  19
                                       Dated: 3/25/2019
                                  20

                                  21                                                   Susan Y. Soong
                                                                                       Clerk, United States District Court
                                  22

                                  23                                                   By:________________________
                                  24                                                   Jennifer Ottolini, Deputy Clerk to
                                                                                       the Honorable Jeffrey S. White
                                  25

                                  26
                                  27

                                  28
